--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


The signing of this document will give rise to legal consequences.   Before
signing it you are recommended to take independent legal advice.    MBM
Commercial LLP act solely as agents for WD SPENCE PROSTHETICS LIMITED and for no
other party.
 






SERVICE AGREEMENT


between


WD SPENCE PROSTHETICS LIMITED


and


HELEEN KIST












November 7, 2014


MBM Commercial LLP
Solicitors
EDINBURGH
 



 
1

--------------------------------------------------------------------------------

 

AGREEMENT


between
 
WD Spence Prosthetics Limited, incorporated in Scotland (Company number
SC307652) and having its registered office at c/o Centrum Offices, 38 Queen
Street, Glasgow, G1 3DX (hereinafter called "the company")
 
and
 
HELEEN FRANCOISE KIST, residing at 48 Glencairn Drive, Glasgow, G41 4PR
(hereinafter called "the executive")
 
WHEREAS the company carries on, inter alia, the business of providing healthcare
services in the fields of Prosthetics, Orthotics, Rehabilitation, Diabetes and
the company and the executive wish to record the terms and conditions upon which
the executive will be employed by the company.
 
NOW IT IS HEREBY AGREED as follows:
 
1.             Definitions
 
1.1
In this Agreement and the Schedule annexed hereto:

 
“Associated Company” means any company which for the time being is a subsidiary
or a holding company (as those expressions are defined by s.1159 of the
Companies Act 2006) of the company or a subsidiary (other than the company) of
any such holding company of the company and any company of which the equity
share capital (as defined in s.548 of the Companies Act 2006) is owned as to 50
per cent or less but more than 25 per cent by such holding company or by any of
its subsidiaries, or by the company or any of its subsidiaries as the case may
be, and including a subsidiary of an associated company.
 
“the Board” means the Directors of the company.

 
“the Group” means the company and all Associated Companies from time to time.

 
1.2
In this agreement:

 
1.2.1
the provisions of the Interpretation Act 1978 with respect to interpretation and
construction shall apply mutatis mutandis;

 
1.2.2
the singular includes the plural and the masculine includes the feminine and
neuter and vice versa and references to a natural person include her or her
estate and successors;

 
 
2

--------------------------------------------------------------------------------

 
1.2.3
references to persons shall include bodies corporate, unincorporated
associations and partnerships;

 
1.2.4
references to a statute include any modification, amendment or re-enactment of
that statute;

 
1.2.5
references to recitals and clauses are, unless the contrary intention appears,
references to the recitals and clauses of this agreement and the recitals form
part of this agreement; and

 
1.2.6
the headings and sub-headings of this agreement are inserted for a convenience
only and shall not affect the construction thereof.

 
2.             Term of appointment
 
2.1
The executive shall serve the company at 48 Glencairn Drive Glasgow G41 4PR or
at such other address in the United Kingdom and/or abroad (on a temporary basis)
as may be notified by the Board or to which the Board has consented in writing
as Chief Operating Officer or in such other capacity as the company may require
such other capacity not to be lower than the executive’s original appointment
under this agreement. The executive’s employment shall be deemed to have
commenced on October 1st , 2014 (notwithstanding the date or dates hereof) and
shall continue until September 30th 2015 when it will automatically terminate
or, if the parties agree that the employment should continue beyond September
30th 2014 until it is terminated in accordance with the provisions hereof. The
executive will report to the Board.

 
2.2
The company may employ from time to time any other person or persons to act
jointly with the executive in her employment with the company.

 
2.3
The company may at any time require the executive to serve any Associated
Company, Associated Companies and/or any other company falling within the Group
and to carry out for such Associated Company, Associated Companies and/or any
other company falling within the Group such duties and responsibilities as may
be assigned by the Board, but otherwise on the same terms and conditions as to
salary and otherwise as herein provided.

 
2.4
If the executive gives notice under Clause 2.1 above the company may, in its
sole discretion, give the executive a counter-notice terminating the executive’s
employment.  Such counter-notice shall give the executive three months’ notice
of termination of her employment.

 
2.5
Notwithstanding Clause 2.1 above, the company may during any period of notice or
counter-notice require the executive to serve in some other capacity whether or
not of like status provided that the executive shall continue to receive her
salary and all other contractual benefits in terms of this agreement.

 
2.6
The company and any Associated Company to whom the executive may be assigned
shall be under no obligation to provide any work, powers or duties for the
executive during any period of notice whether given by the company or the
executive or of any counter-notice given by the company to terminate the
executive’s employment under this agreement. In the event that the company
exercises this right, the executive will be required to comply with any
conditions reasonably laid down by the company during such period of notice and
during such time the executive will not be permitted to work for any other
person, firm, client or corporation or on her own behalf without the company's
prior written permission. The company may suspend the executive from her
employment, exclude her from any or all of its premises and require her not to
communicate with any employees/clients/prospective clients/suppliers or
contractors of the company or Associated Company for the whole or any part of
the applicable period of notice (or counter-notice) provided that during such
suspension or exclusion the executive shall continue to receive salary and all
other contractual benefits provided by this agreement.

 
 
3

--------------------------------------------------------------------------------

 
2.7
Subject to the overriding provisions of Clause 16.1 below, the company shall
have the right to terminate the executive’s employment immediately on payment to
the executive of pay in lieu of notice (or the balance of any notice period)
under Clause 2.1 or counter notice under Clause 2.4 above.

 
3.
Duration of employment

 

 
The duration of this contract is one (1) year, starting on October 1st, 2014 and
ending on September 30th, 2015 (except where any of the other provisions of this
agreement apply including but not limited to Clause 16 in which case the
contract can be terminated prior to September 30th 2014), when it will terminate
automatically without any further notice being given.  Should the executive and
the company agree that the employment should continue beyond September 30th
2015, it shall do so under the terms of this Agreement, and shall continue until
either party serves three months’ notice in writing or until it is otherwise
terminated in accordance with this agreement.

 
4.
Description of job

 
The executive will be employed as Chief Operating Office (“COO”) of the
company.  The COO will oversee all operations for the HCi Viocare group of
companies, to which the company belongs, help develop the strategy for the
business and engage in commercial negotiations with potential partners and carry
out all other duties expected of a COO as directed by the Board.  She
 
5.             Freedom to take up the appointment
 

 
The executive warrants that she is free to take up employment with the company
and that by virtue of entering into this agreement she will not be in breach of
any express or implied terms of any contract or of any other obligation binding
upon her. The executive further confirms that by virtue of entering into this
agreement she is not or will not be in breach of any other contract of
employment or consultancy agreement (past or now subsisting) or be liable to any
action (whether for damages, injunction, interdict, specific performance,
specific implement or otherwise) relating to any such contract or agreement or
be in any breach of duty of confidence or any undertaking or arrangement
relating to any rights to Intellectual Property (as hereinafter defined) or be
liable to any action (whether for damages, injunction, interdict, specific
performance, specific implement or otherwise) relating to any continuous or
continuing obligations in connection with any such contract or agreement and to
the extent that the executive is not so free to take up employment with the
company or is or will be so in breach or is so liable, then this shall be a
material breach of this agreement entitling the company to summarily terminate
this agreement forthwith pursuant to Clause 16.1 below.

 
6.             Powers and duties
 
6.1
During her employment hereunder the executive shall faithfully and diligently
exercise such powers and perform such duties in relation to the business of the
company or any Associated Company as may from time to time be vested in or
assigned to her by the Board and shall comply with all reasonable directions and
instructions from time to time given to her by the Board. The executive will be
subject to regular performance reviews by the company.

 
6.2
During the continuance of her employment under this agreement the executive:-

 
6.2.1
shall during the normal working hours specified in the Schedule hereto (unless
prevented by ill health and except during holidays permitted by this agreement)
devote substantially the whole of her time, attention, skill and abilities to
carrying out her duties hereunder;

 
6.2.2
shall conform to such hours of work as may from time to time reasonably be
required of her and shall not be entitled to receive any additional remuneration
for work performed outside her normal working hours specified in the Schedule
hereto;

 
 
4

--------------------------------------------------------------------------------

 
6.2.3
in pursuance of her duties hereunder, shall perform such services for any
Associated Company within the United Kingdom and (without further remuneration
unless otherwise agreed) accept such offices within the United Kingdom as the
Board may from time to time reasonably require;

 
6.2.4
shall travel to such places (whether in or outside the United Kingdom) and in
such manner and on such occasions as the Board may from time to time reasonably
require;

 
6.2.5
shall carry out her duties in a proper, loyal and efficient manner and shall use
all reasonable endeavours to promote the interests and reputation of the company
and its Associated Companies and not do anything which is harmful to them;

 
6.2.6
co-operate with any person or persons appointed by the company to act jointly
with the executive in discharging her duties in terms of this agreement;

 
6.2.7
at all times keep the Board and, if applicable, the board of any Associated
Company, Associated Companies and/or any other company falling within the Group
promptly and fully informed (in writing if so requested) of her conduct of the
business or affairs of the company, any Associated Company, Associated Companies
and/or any other company falling within the Group, for which she is required to
perform duties and provide such other information, written records or
explanations as the Board, any Associated Company, Associated Companies and/or
any other company falling within the Group may require;

 
6.2.8
shall not at any time make any untrue or misleading statement in relation to the
company or any Associated Company;

 
6.2.9
shall comply, and shall so far as it lies within her power and area of
responsibility, procure compliance by the company or any other Associated
Company, with:
-

 
(a)
every rule of law; and

 
(b)
the provisions of the Rules of and the Combined Code of Conduct issued by the
Financial Reporting Council (or any successor) and all other applicable
statutory and other regulatory requirements for the time being in force
concerning the business of the company or any other Associated Company and the
performance by the executive of her duties hereunder.

 
7.             Intellectual property rights
 
7.1
For the purposes of this agreement:-

 
(a)
“Intellectual Property” shall mean all copyrights, database rights, design
rights (registered and unregistered), topography rights, trade marks, trade
secrets, know-how, inventions, patents and other intellectual property rights of
any nature (whether registered or unregistered) and all rights therein and
applications therefor in any part of the world including but not limited to the
right to make applications.

 
(b)
“Works” shall mean works or materials of any nature including but not limited to
artwork, text, reports, specifications, drawings, technical information,
designs, plans, inventions, products, prototypes, tests, tools, discoveries,
secret processes or improvements in procedures, techniques, methodologies,
systems, equipment or services.

 
 
5

--------------------------------------------------------------------------------

 
7.2
Without prejudice to the company’s rights in relation to Intellectual Property
by law as the employer of the executive, the executive hereby acknowledges and
agrees that:

 
(a)
all Intellectual Property in all Works written, originated, developed, improved
upon, conceived, discovered or made by the executive:-

 
(i)
in the course of her employment;

 
(ii)
in connection with or in any way affecting or relating to any of the businesses
of the company; and/or

 
(iii)
capable of being used or adapted for use therein or in connection therewith,
shall forthwith be disclosed by the executive to the company and shall belong to
and vest in the company or such third party as the Board may deem appropriate
from the date of creation of the same. These provisions are subject always to
the executive’s statutory rights as inventor.

 
(b)
insofar as not effected by virtue of the executive’s employment with the
company, the executive hereby assigns to the company by way of future
assignation all such Intellectual Property and all proprietary rights thereto
for the full term thereof throughout the world in respect of such Works insofar
as such future assignation is competent.

 
(c)
The executive hereby waives any and all moral rights (as defined in terms of
ss.77 and 80 of the Copyright, Designs and Patents Act 1988) she may have in
respect of such Works.

 
(d)
The executive acknowledges that due to her senior role in the company, she has a
special duty and responsibility to further the interests of the company and that
she is employed in an inventive and creative capacity due to the nature of her
job.

 
7.3
The executive shall promptly and from time to time, both during her employment
hereunder and thereafter at the request and expense of the company, give and
supply all Works and/or information, data, drawings and assistance as may be
requisite to enable the company to exploit such rights to Intellectual Property
to the best advantage and shall do all such things and apply for and execute all
applications and documents as may in the sole opinion of the Board be necessary
for or conducive to giving effect to the purposes of this Clause 7, obtaining
patents, registered designs or other intellectual property protection in any
part of the world in respect of the Intellectual Property referred to in this
Clause 7 and/or to protect and defend the same and, where applicable, to vest
the entire right, title and interest to the same in the company or such third
party as the Board may deem appropriate. For the avoidance of doubt, the
discretion as to whether or not to apply for patent, trade mark or design
registration or other similar protection shall be solely for the company. The
company reserves the right to regard any such rights of Intellectual Property as
Confidential Information in which event the executive shall observe the
obligations that relate to Confidential Information contained in Clause 9 below.

 
7.4
The executive shall not knowingly do anything to imperil the validity of any
such protection or any application therefor or to prejudice any such
Intellectual Property in any respect but on the contrary shall at the reasonable
cost of the company or such third party, as the case may be, render all possible
assistance to the company or such third party both in obtaining and maintaining
such protection.

 
7.5
The executive undertakes not to seek to develop or commercially exploit any
Intellectual Property other than through the company during her employment with
the company.

 
 
6

--------------------------------------------------------------------------------

 
7.6
The executive irrevocably appoints the company to be the executive’s agent in
the executive’s name and on the executive’s behalf to execute any instrument or
document and generally to use the executive’s name for the purpose of giving to
the company the full benefit of the provisions of this clause. A certificate in
writing signed by any director or secretary of the company that any instrument,
document or act falls within the authority hereby conferred shall be conclusive
evidence that such is the case.

 
7.7
For the avoidance of avoid any doubt, the executive shall not be entitled to use
any Intellectual Property of the company after the expiry or termination of her
employment.

 
7.8
All rights of Intellectual Property created as a result of the executive's
service under this agreement shall be treated in all respects as if the company
were its author and first owner for the purposes of ss.9(2) and 11(2) of the
Copyright, Designs and Patents Act 1988.

 
7.9
If any of the rights to Intellectual Property created as a result of the
executive’s service under this agreement are not the property of the company,
the company shall, subject to the provisions of the Patents Act 1977, the
Registered Designs Act 1949 and the Copyright, Designs and Patents Act 1988,
have the right to acquire for itself or its nominee the executive's rights in
the Intellectual Property within 3 months after disclosure pursuant to this
clause on fair and reasonable terms to be agreed, or as settled by a single
arbiter.

 
7.10
The provisions of this Clause 7 shall not entitle the executive to any
compensation.

 
7.11
Rights and obligations under this Clause 7 shall continue in full force and
effect after termination of the executive’s employment with the company in
respect of the Intellectual Property created during the executive's employment
with the company and shall be binding upon the executive's representatives,
heirs and assignees.

 
8.             Non-competition during employment
 
8.1
The executive shall disclose to the company any interest of her own or that of
any member of her family including e.g. parents/children/siblings, etc. in any
trade, business or occupation whatsoever which is in any way similar to any of
those in which the company is involved whether or not such trade, business or
occupation may be conducted for profit or gain.

 
8.2
The executive shall not at any time while employed by the company, without the
prior written consent of the company, either solely or jointly or in partnership
or association with or as director, shareholder, manager, agent, principal,
adviser, employee or representative of or for any other person, firm or company
or by way of joint venture, directly or indirectly carry on or be engaged or
concerned or interested in any business that may cause a conflict of interest
with the company.

 
8.3
Nothing in Sub-Clauses 8.1 or 8.2 of this clause shall preclude the executive
from holding any shares or loan capital for the time being issued in any company
whose shares are listed or dealt in on a recognised stock exchange, provided
that the executive (together with her spouse and minor children) does not at any
time hold, nor is at any time beneficially interested in more than a total of
three per cent of the issued securities of that class.

 
 
7

--------------------------------------------------------------------------------

 
9.             Confidential information
 
9.1
Confidential information and trade secrets relating to the business of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group and its customers, whether or not the executive dealt
with them shall include but is not limited to information relating to:-

 
9.1.1
any and all contractual arrangements entered into between the company any
Associated Company, Associated Companies and/or any other company falling within
the Group and any customer, particularly with regard to fees;

 
9.1.2
any information held on database;

 
9.1.3
the company’s fee structure;

 
9.1.4
the company’s corporate and marketing strategy, business development and plans,
sales reports, product surveys and research results;

 
9.1.5
business methods and processes, compliance and procedural manuals, technical
instructions, information and know-how relating to the Group’s business and
which is not available to the public generally, including inventions, designs,
programs, techniques, database systems, formulae and ideas, and other rights of
the company to the Intellectual Property;

 
9.1.6
business contact details of suppliers, potential suppliers, customers and
potential customers, lists of customers, suppliers and employees, and details of
contracts with the company any Associated Company, Associated Companies and/or
any other company falling within the Group, including the company’s insurance
requirements and insurance rates;

 
9.1.7
the company’s budgets, management accounts, trading statements and other
financial reports; and

 
9.1.8
any document marked “confidential”, all of which are collectively referred to in
this agreement as the “Confidential Information”.

 
 
8

--------------------------------------------------------------------------------

 



9.2
Without prejudice to the executive’s duty at common law to protect the
Confidential Information of the company, the executive shall not either during
her employment by the company or thereafter, except in the proper execution of
her duties hereunder or unless ordered to do so by a court of competent
jurisdiction (or otherwise as may be required by law), directly or indirectly:-

 
(a)
divulge or communicate to any person (including, without limitation, any
representative of the press or broadcasting or other media);

 
(b)
cause, through any failure by her to exercise all due care and diligence, any
unauthorised disclosure of; or

 
(c)
make use of, other than for the benefit of the company any Associated Company,
Associated Companies and/or any other company falling within the Group, any
information of the company any Associated Company, Associated Companies and/or
any other company falling within the Group which the executive knows or ought
reasonably to know the company any Associated Company, Associated Companies
and/or any other company falling within the Group regards as Confidential
Information (whether or not designated as confidential) and all such information
concerning the organisation, business finances, transactions and affairs of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group and of their respective suppliers, customers and
contractors which she may have received or obtained while in the service of the
company any Associated Company, Associated Companies and/or any other company
falling within the Group.

 
9.3
The executive shall use her best endeavours to prevent the publication or
disclosure of such Confidential Information by any party both during her
employment by the company and thereafter.

 
9.4
The provisions of this clause shall apply mutatis mutandis in relation to the
confidential or secret information of each Associated Company which the
executive may have received or obtained during her employment by the company and
the executive shall at the request and expense of the company promptly undertake
in writing with any such Associated Company to the like effect.

 
9.5
The provisions of confidentiality in this Clause 9 shall apply after termination
of the employment of the executive and shall apply without limit in point of
time.

 
9.6
All notes, memoranda, records and other copyright material, including those
stored on computer software, which are made by the executive during the
executive’s employment and relating to the business of the company, any
Associated Company, Associated Companies and/or any other company falling within
the Group shall from the date of creation belong to the company any Associated
Company, Associated Companies and/or any other company falling within the Group
and shall promptly be handed over to the company any Associated Company,
Associated Companies and/or any other company falling within the Group, or as
the company directs, from time to time.

 
9.7
The above obligations of the executive shall cease to apply to information or
knowledge which has (otherwise than in breach of an obligation of confidence)
come into the public domain.

 
9.8
The executive agrees that she shall, at the request of the company any
Associated Company, Associated Companies and/or any other company falling within
the Group, enter into a direct agreement or undertaking with any company falling
within the Group in respect of which the executive has, in the performance of
her duties under this agreement or by reason of services rendered to or offices
held by her in any such company, received Confidential Information of such
company whereby she shall accept restrictions and provisions corresponding to
(or, to the extent that they do not so correspond, which are not more onerous on
the executive than) the provisions contained in this Clause 9.

 
 
9

--------------------------------------------------------------------------------

 
10.             Return of papers, etc.
 

 
The executive shall promptly whenever requested by the company and in any event
upon the termination of her employment with the company deliver up to the
company all property whatsoever belonging to the company or any Associated
Company including, without limitation e.g. all Intellectual Property, all
correspondence/keys/security passes/credit cards/designs/statistics/computer
disks/books/tapes or other storage media etc. and all other papers, documents
and records whatsoever which may have been prepared by her or have come into her
possession or control in the course of her employment with the company any
Associated Company, Associated Companies and/or any other company falling within
the Group and the executive shall not be entitled to and shall not retain any
copies thereof. Title and copyright therein shall vest in the company. The
executive will, on being requested to do so, and in any event within seven days
of a request therefor, send to the company any Associated Company, Associated
Companies and/or any other company falling within the Group a signed statement
that she has complied with this obligation.

 
11.             Remuneration
 
11.1
The executive shall be paid by way of remuneration for her services during her
employment hereunder a salary at the rate of £30,000 (gross) per annum. The said
salary will be reviewed by the Board at the end of the first year (October 7th,
2015) of this employment (provided it is agreed between the parties that the
executive’s employment will continue beyond September 30th 2015), with a view to
bringing it in line with market value, subject to the company having sufficient
funding.The executive’s remuneration will then be reviewed by the board annually
thereafter.  The company shall be under no obligation to increase the
remuneration.   The executive’s salary shall accrue from day to day and shall be
paid monthly in arrears on or around the last Friday of every month by credit
transfer to the executive’s nominated bank account, less deductions for PAYE,
National Insurance contributions and any statutory, agreed or other deductions
which the company is required to make.

 
11.2
Notwithstanding anything to the contrary contained in the articles of
association of the company or any Associated Company the executive shall not be
entitled to any other remuneration either as an ordinary or executive director
or employee of the company or any Associated Company and the executive shall as
the company may direct either effectually waive any right to any such
remuneration or shall account for and pay over the same to the company
immediately she receives it.

 
12.             Sickness
 
12.1
In the event of absence on account of sickness or injury the executive (or
someone on her behalf) must inform the company of the reason for the executive’s
absence as soon as possible and must do so no later than 10.00 am on the first
day of absence. In respect of absence lasting up to seven calendar days
(including Saturdays and Sundays) the executive is not required to produce a
medical certificate unless specifically so requested by the company but must
complete a self-certification form (stating the dates of and the reason for the
absence, including details of sickness on non-working days) on return to work
from such absence. The executive should also leave details of how and where she
can be contacted during the period of such absence.

 
12.2
In respect of absence lasting more than seven calendar days the executive must
on the eighth calendar day of absence provide the company with a medical
certificate stating the reason(s) for absence and thereafter provide further
certificate(s) to cover any subsequent period of absence on a monthly basis. The
company reserves the right to ask the executive at any stage of absence to
produce additional medical certificate(s) and/or to undergo a medical
examination at the cost of the company.

 
12.3
Without prejudice to the terms of Clause 12.2, at the request and expense of the
company, the executive shall submit annually to a medical examination by a
medical practitioner nominated by the company as part of a health screening
programme and for insurance purposes and the executive shall authorise such
medical practitioner to disclose to or discuss with the company's medical
adviser any matters arising from such examination, and the company's medical
adviser may notify the company of any serious matter if, in his or her opinion,
it might materially or adversely affect the health of the executive or the
proper discharge of her duties.

 
12.4
If the sickness of the executive shall result in the aggregate period of absence
exceeding 183 working days in any period of 12 consecutive months, then the
company shall be entitled to terminate the employment of the executive by giving
not less than 14 days’ notice in writing to the executive and the executive
shall not be entitled to claim any compensation from the company in respect of
such termination and the executive, by her execution of this agreement, waives
any statutory or other rights to: (i) any other period of notice of termination;
(ii) payment in lieu of notice; and (iii) compensation in respect of such
termination.

 
 
10

--------------------------------------------------------------------------------

 
12.5
If the sickness of the executive shall result in the aggregate period of absence
exceeding 183 working days in any period of 12 consecutive months, then, the
company may give notice in writing to the executive at any time thereafter, but
while the sickness of the executive continues, to the effect that:-

 
12.5.1
the executive shall, while the sickness continues, have no further entitlement
to receive a basic salary in terms of Clause 11.1; and

 
12.5.2
the executive is required to resign from all offices held by her in the company
any Associated Company, Associated Companies and/or any other company falling
within the Group, provided that:-

 
12.5.2.1
if the executive shall fail to resign from any such office within 30 days after
the service of such notice, she may be removed from such office, but her failure
to resign shall not constitute a breach of her obligations under this agreement;
and

 
12.5.2.2
notwithstanding her resignation or removal from all such offices, the executive
shall continue to be employed by the company on the terms set out in this
agreement (as modified by the provisions of this sub-Clause 12.5) and this
agreement shall, in all other respects, remain in full force and effect.

 
For the avoidance of doubt, it is hereby stipulated that the executive’s
continuing inability to perform her duties and obligations in terms of this
agreement by reason of sickness shall not operate to frustrate or terminate this
agreement.
 
13.             Sick pay
 
13.1
The company will pay to the executive her normal basic remuneration (less the
amount of any statutory sick pay or incapacity benefit to which she may be
entitled) for a period or periods of absence not exceeding fourteen days during
which she is wholly incapable of performing her duties due to sickness or
injury. Any payment of remuneration after this period shall be at the sole
discretion of the company.

 
13.2
The company shall be entitled to deduct from the executive’s salary the amount
of income or other benefits which she is entitled to claim in consequence of the
executive’s sickness under the national insurance scheme for the time being in
force, any scheme for the time being in force of which the executive is a
non-contributing member and any other similar scheme or arrangement (whether or
not such benefits are received). Nothing in this clause affects the executive’s
entitlement to Statutory Sick Pay but any sick pay entitlement payable pursuant
to this Clause 13 shall be inclusive of the executive’s Statutory Sick Pay
entitlement.

 
13.3
In the event that the executive is incapable of performing her duties by reason
of injury sustained wholly or partially as a result of actionable negligence,
nuisance or breach of any statutory duty on the part of any person other than
the parties hereto (the “Third Party”), all payments made to the executive by
the company under Sub-Clause 12.1 shall, to the extent that compensation is
recoverable from the Third Party, and subject to compliance with the provisions
of ss.197 to 214 (inclusive) of the Companies Act 2006, constitute loans by the
company to the executive (notwithstanding that, as an interim measure, income
tax may have been deducted from such payments as if they were emoluments of
employment) and shall be repaid to the company when and to the extent that the
executive recovers compensation for loss of earnings from the Third Party by
action or otherwise.

 
13.4
Entitlement to payment is subject to notification of absence and production of
medical certificates in accordance with Clause 12 above.

 
 
 
11

--------------------------------------------------------------------------------

 
14. Holidays
 
14.1
The executive shall be entitled to 29 working days holiday (inclusive of 8 days
of public holidays)with pay in each holiday year or a pro-rata portion of this
if the executive is part time (e.g. 23 holidays per year if the executive works
four days a week). Holidays may only be taken at times agreed two months in
advance with the Board (unless otherwise agreed) and for the avoidance of doubt,
the executive is not allowed to take more than two weeks’ holiday at any one
time. The executive may be required to work any public holiday subject to
receiving a day off.

 
14.2
If the executive’s employment commences or terminates part way through the
holiday year her entitlement to holidays during that year will be assessed on a
pro rata basis and deductions from final salary due to the executive on
termination of employment will be made in respect of holidays taken in excess of
entitlement.

 
14.3
The company’s holiday year runs from 1st January to 31st December.

 
14.4
Holidays not taken in the holiday year to which they relate will be lost and
cannot be carried forward from one year to the next, unless permission is
granted in advance by the Board.

 
15.             Expenses
 
15.1
The company shall reimburse to the executive all reasonable e.g.
travelling/hotel/entertainment, etc. and other out-of-pocket expenses properly
incurred by her in the execution of her duties hereunder and as per company’s
instructions on production of vouchers or other reasonable evidence of actual
payment of the said expenses.

 
16.             Termination of employment
 
16.1
If the executive:

 
16.1.1
shall be or become of unsound mind or be or become a patient for any purpose of
any statute (or any part thereof) relating to mental health or otherwise
incapax;

 
16.1.2
is or becomes insolvent or apparently insolvent, bankrupt or compounds with her
creditors or grants a trust deed for behoof of her creditors (or their
respective equivalents in any other jurisdiction);

 
16.1.3
is or becomes prohibited by law from being a director of the company or if she
shall for any reason cease to be a director of the company; or

 
16.1.4
shall be guilty of serious misconduct or shall have neglected or failed to carry
out, or refused to attend to, or shall have committed any serious, wilful or
persistent breach, non-observance or non-performance of any of her obligations
or duties to the company or any Associated Company (whether under this agreement
or otherwise) or if she shall refuse or neglect to comply with any lawful orders
or directions given to her by the company;

 
 
12

--------------------------------------------------------------------------------

 
16.1.5
is convicted of any arrestable criminal offence (other than an offence under
road traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed);

 
16.1.6
resigns as a director of the company or any Associated Company otherwise than at
the request of the company or such Associated Company;

 
16.1.7
in the opinion of the Board or Officer, shall have repeated or continued any
breach, non-observance or non-performance of her duties or obligations under
this agreement (insofar as such breach or non-observance does not fall within
Clause 16.1.4) after she has received a written warning from the company
regarding such breach or non-observance or non-performance;

 
16.1.8
shall have been guilty of any conduct which, in the opinion of the Board, has
brought or could bring her, the company or the Group into disrepute or has
prejudiced or could prejudice the business or affairs of the company or the
Group;

 
16.1.9
shall have committed any act of dishonesty or any breach of a fiduciary duty
whether relating to the company, the Group or otherwise involving personal
profit, the company shall be entitled by notice in writing to the executive to
determine forthwith her employment under this agreement whereupon the executive
shall not be entitled to receive any pay in lieu of notice in terms of Clause
2.7 above (and in which event, Clause 2.7 shall have no effect) and shall have
no claim against the company for damages or otherwise by reason of such
determination except for such sums as shall have accrued due at the date of
termination of the employment of the executive.

 
16.2
On the termination of the employment (howsoever caused) of the executive or if
the company suspends or excludes the executive under Clauses 2.6 or 16.3, the
executive shall, at the request of the company and without claim for
compensation, the executive shall forthwith resign her office as a director of
the company and any Associated Company of which she is a director and at the
request of the company and without claim for compensation, shall forthwith
resign, without claim for compensation, from all other appointments or offices
which she holds as nominee or representative of the company or any Associated
Company and shall transfer to the company or any Associated Company as
appropriate without payment any qualifying or nominee shares that she holds on
behalf of the company or the Associated Company and in the event of her failure
to do so, the company is hereby irrevocably authorised to appoint some person in
her name and on her behalf to sign and deliver such resignations and transfers
to the Board.

 
16.3
If the company has any grounds to believe that it may have a right to determine
forthwith the employment of the executive in terms of Clause 16.1 above, it
shall be entitled (but without prejudice to its right subsequently to terminate
the employment of the executive on the same or any other ground) to suspend the
executive on full pay during the period of any enquiry or investigation into the
circumstances giving rise to such belief.

 
16.4
The executive shall not after the termination of her employment hereunder,
howsoever caused, represent herself as being employed by or connected with the
company or any Associated Company.

 
16.5
Any delay or forbearance by the company in exercising any right under this
clause shall not constitute a waiver of it.

 
 
13

--------------------------------------------------------------------------------

 
17.             Misrepresentation
 
17.1
The executive shall not after the determination of her employment hereunder
wrongfully represent herself as being employed by or connected with the company
or any Associated Company.

 
18.             Restrictions
 
18.1
Whereas the company is engaged in the provision of sponsorship, marketing and
communication consultancy  which business of the company is national in nature,
and in particular involves consultancy services to clients in the United Kingdom
and whereas the company (and, if relevant, any Associated Company in the Group)
has a legitimate interest in protecting its goodwill, business connections and
customer base and in maintaining a suitable and well trained workforce,
therefore the executive agrees, in order to safeguard the Confidential
Information, trade secrets and goodwill of the company and each of the companies
in the Group to be bound by these covenants whereby the executive will not
within the United Kingdom and without the prior written consent of the company
(such consent only to be withheld so far as may reasonably be necessary to
protect the legitimate business interests of the company) whether alone or
jointly with or as shareholder, adviser, principal, partner, agent, director,
employee, consultant or otherwise, directly or indirectly:-

 
18.1.1
for the period of two years after the Termination Date entice, solicit or
canvass, or attempt to entice, solicit or canvass, away from the company (and,
if relevant, any Associated Company of the Group) the business or custom of any
person, company or other undertaking who or which is or has been a customer or
client of the company  (and, if relevant, any Associated Company of the Group)
and with whom the executive has had contact, conducted negotiations on behalf of
the company or dealt with at any time during the twelve months immediately prior
to the Termination Date in the performance of her duties under this Agreement or
by any reason of services rendered to or offices held by her in the
company  (and, if relevant, any Associated Company of the Group) (the
“Customers”), provided that such enticement, solicitation, canvassing or
attempts at the same, can reasonably be expected to have a detrimental effect on
the company's  (and, if relevant, any Associated Company of the Group)
legitimate business interests generally in protecting its business connections,
goodwill and customer base, and further provided that this restriction shall not
prohibit the executive from enticing, soliciting or canvassing, or attempting to
entice, solicit or canvass, away from the company the business or custom of any
of the Customers which is not in direct or indirect competition with any
business or custom carried on, conducted or undertaken by the company  (and, if
relevant, any Associated Company of the Group) in the ordinary course of
business prior to the Termination Date;

 
18.1.2
for the period of two years after the Termination Date, deal with or accept
instructions or business from any person, company or other undertaking who or
which is or has been a customer or client of the company  (and, if relevant, any
Associated Company of the Group) and with whom the executive has had contact,
conducted negotiations on behalf of the company or dealt with at any time during
the twelve months immediately prior to the Termination Date in the performance
of her duties under this Agreement or by any reason of services rendered to or
offices held by her in the company  (and, if relevant, any Associated Company of
the Group) (the “Customers”), provided that such dealings or acceptance of
instructions or business from any of the Customers can reasonably be expected to
have a detrimental effect on the company's  (and, if relevant, any Associated
Company of the Group) legitimate business interests generally in protecting its
business connections, goodwill and customer base, and further provided that this
restriction shall not prohibit the executive from dealing with or accepting
instructions or business from any of the Customers in respect of any business
which is not in direct or indirect competition with any business or custom
carried on, conducted or undertaken by the company  (and, if relevant, any
Associated Company of the Group) in the ordinary course of business prior to the
Termination Date;

 
 
14

--------------------------------------------------------------------------------

 
18.1.3
for the period of two years after the Termination Date, carry on or be engaged,
employed, concerned or interested, whether for her own account or otherwise, in
any business carried on, or about to be carried on, by any person, company or
other undertaking in the United Kingdom which is, or is likely to be,
competitive with any business carried on by the company  (and, if relevant, any
Associated Company of the Group) in the field of Prosthetics, Orthotics,
Rehabilitation and Diabetes as at the Termination Date, or hold a controlling
shareholding position in the same, provided that such engagement, employment,
concern or interest can reasonably be expected to have a detrimental effect on
the company's  (and, if relevant, any Associated Company of the Group)
legitimate business interests generally in protecting their business
connections, goodwill and customer base and further provided that this
restriction shall not prohibit the executive from being engaged, employed,
concerned or interested, whether for her own account or otherwise, in any
business, company or other undertaking in so far as her involvement therein or
duties in connection therewith shall relate exclusively to work of a kind or
nature with which the company  (and, if relevant, any Associated Company of the
Group) was not concerned to a material extent during the twelve months
immediately prior to the Termination Date;

 
18.1.4
for the period of two years after the Termination Date, hire, engage, employ,
solicit or canvass, or attempt to solicit or canvass, or endeavour to entice or
induce or encourage away from the employment of the company  (and, if relevant,
any Associated Company of the Group) for the purpose of being involved in or
concerned with a competing business of the company (and, if relevant, any
Associated Company of the Group)any person who shall have been a senior employee
(including, without limitation, any director or employee in a senior management
position, and/or any senior employee with specialist or technical know-how) of
the company  (and, if relevant, any Associated Company of the Group) immediately
prior to the Termination Date and who is and who was engaged in an area of
business the same or substantially similar to that in which the executive was
engaged at any time during the twelve months immediately prior to the
Termination Date and with whom the executive had dealt or had contact in the
performance of her duties under this Agreement or by reason of services rendered
to or offices held by her regardless of whether such senior employee acts in
breach of her or her contract of employment with the company  (and, if relevant,
any Associated Company of the Group) by doing so, provided that such hiring,
engagement, employment, solicitation, canvassing, attempts at the same,
enticement, inducement or encouragement of the said senior employees can
reasonably be expected to have a detrimental effect on the company’s  (and, if
relevant, any Associated Company of the Group) legitimate business interests in
maintaining a stable and well trained workforce;

 
18.1.5
for the period of two years after the Termination Date, interfere, or seek to
interfere, with: (a) the supply to the company  (and, if relevant, any
Associated Company of the Group) of any goods or service by any supplier who,
during the  twelve months immediately prior to the Termination Date, shall have
supplied goods or services to the company  (and, if relevant, any Associated
Company of the Group) or (b) the terms on which such supply was made during such
period of twelve months.

 
18.2
The executive acknowledges and agrees that each of the sub-clauses above
constitutes an entirely separate and independent restriction on her and that the
duration, extent and application of each of such restrictions are no greater
than is necessary for the protection of the legitimate interests of the company
(and, if relevant, any Associated Company of the Group) for which she is
required to perform duties.

 
18.3
Whilst each of the restrictions contained in Sub-Clause 18.1 are considered by
the parties to be reasonable in all the circumstances as at the date of this
agreement, if any one or more of such restrictions shall be judged to be void as
going beyond what is reasonable in all the circumstances for the protection of
the legitimate business interests of the company (and, if relevant, any
Associated Company of the Group), but would be valid if any one or more of the
period of the restriction, the range of activities, and the area to which the
restriction relates were reduced, the restriction(s) shall be deemed to apply
with such modification(s) as may be necessary to make them valid and effective
and any such modification of one restriction shall not affect the validity of
any other restriction contained in this agreement.

 
 
15

--------------------------------------------------------------------------------

 
18.4
The restrictions contained in this Clause 18 will not prevent the executive from
directly or indirectly owning shares for bona fide investment purposes in any
company which is listed or dealt in on any recognised investment exchange.

 
18.5
By her signature of this agreement, the executive agrees and acknowledges that
she will bring the terms of Clause 18.1 of this agreement to the attention of
her future employers after the Termination Date.

 
19.             Continuation of agreement
 
19.1
The expiration or termination of this agreement (howsoever caused) shall:-

 
19.1.1
not operate to affect such of the provisions of this agreement which are
expressed to operate or have effect thereafter (including, without prejudice to
the foregoing generality, Clauses 7, 9, 16 and/or 18); and

 
19.1.2
be without prejudice to: (a) any right of action which has accrued to either of
the parties hereto at the time of such expiration or termination; or (b) any
right of action by either of the parties hereto in respect of any breach of this
agreement by the other party hereto (whether such breach occurs prior to or
subsequent to such expiration or termination).

 
20.             Notices
 
20.1
Any notice in writing to be served hereunder may be given personally to the
executive or to the secretary of the company (as the case may be) or may be
posted to the company (for the attention of its secretary) at its registered
office for the time being or to the executive either at her address given above
or at her last known address. Any such notice sent by post shall be deemed
served twenty-four hours after it is posted and in proving such service it shall
be sufficient to prove that the notice was properly addressed and put in the
post.

 
21.             The Schedule
 
21.1
The provisions set out in the Schedule annexed hereto as from time to time
altered, added to or abrogated are incorporated into this agreement. The company
may from time to time notify the executive in writing that it proposes to alter,
add to or abrogate any provisions of the Schedule giving details of the changes.
Unless the executive shall within 14 days of such notice notify the company in
writing that she objects to those changes, such alteration, addition or
abrogation shall be deemed to be agreed and shall take effect accordingly. For
the avoidance of doubt, in accordance with the provisions of ss.7A and 7B of the
Employment Rights Act 1996, the terms and conditions contained within this
agreement and the Schedule annexed hereto shall constitute and contain all of
the requisite written statement of terms and conditions in terms of Pt I of the
Employment Rights Act 1996.

 
 
16

--------------------------------------------------------------------------------

 
22.             Entire contract and variation
 
22.1
This contract contains the entire and only agreement between the parties, and
both parties acknowledge that, on entering into this contract, they have not
relied on any written or oral representation or undertaking other than as
expressly stated in this contract, and that this contract supersedes any
previous contract or arrangement between the parties.

 
22.2
No variation of this contract shall be effective unless it is in writing and is
signed by or on behalf of both parties.

 
23.             Governing law
 
23.1
This Agreement shall be governed by and construed under the law of Scotland and
the parties hereby prorogate the non-exclusive jurisdiction of the Scottish
Courts; IN WITNESS WHEREOF these presents consisting of this and the Sixteen
preceding pages together with the Schedule annexed hereto are executed as
follows:

 


 
17

--------------------------------------------------------------------------------

 
 
SUBSCRIBED for and on behalf of the said WD SPENCE PROSTHETICS LIMITED by DR
CHRISTOS KAPATOS, one of its Directors at Glasgow on
the   [    ]                  day of [         ] Two thousand and fourteen
before this witness




Witness                      …………………………………                                                                           
………………………………….
           Dr Christos Kapatos
Full name                      …………………………………


Address                      …………………………………


…………………………………








SUBSCRIBED by the said HELEEN FRANCOISE KIST at Glasgow on the   [     ]day of
[       ]Two thousand and fourteen before this witness






Witness                      …………………………………                                                                           ………………………………….
           Heleen Françoise Kist
Full name                      …………………………………


Address                      …………………………………


…………………………………

 
18

--------------------------------------------------------------------------------

 



SCHEDULE
 
This is the Schedule referred to in the foregoing agreement between WD Spence
Prosthetics Limited and Heleen Françoise Kist dated [     ] 2014


 
1.             Grievance procedure
In the event of the executive wishing to seek redress of any grievance relating
to her employment she should refer to the company’s grievance procedure and
policy.
 
2.             Place of work
The executive’s normal place of work is 48 Glencairn Drive Glasgow G41 4PR until
such time that the company has established permanent offices in Glasgow however
the Board shall be entitled to require the executive to work at such other
places within the United Kingdom and/or abroad on a temporary basis as the
company shall from time to time direct.
 
3.             Continuous employment
The executive’s employment with the company began on October 1st, 2014.
 
4.             Disciplinary rules
The disciplinary rules are referred to in the Appendix to this Agreement and
form part of your contract of employment with the company.


5.           Normal working hours
9am to 5pm from Monday to Thursday, or other equivalent of 4 working days per
week during weekdays at the discretion of the executive with regard to the needs
of the company





 
19

--------------------------------------------------------------------------------

 

APPENDIX


Disciplinary procedure and Grievance procedure


1.           General
(A)
Without prejudice to the employer’s general right to terminate the contract by
giving the notice required by Clause C hereof, the Disciplinary Procedure will
be applied in all cases of alleged misconduct, incompetence or inadequate
performance of work.



(B)
The executive is expected to perform her or her duties with reasonable
efficiency and diligence, to behave towards fellow employees and outside parties
with courtesy and decorum and not to misuse, or damage, or mis-appropriate the
Employer’s property.



(C)
The company reserves the right of summary dismissal without salary in lieu of
notice in cases of gross and wilful misconduct or gross neglect of duties.



(D)
Minor misconduct or breaches of rules will normally be dealt with by the Board,
in the first instance.  However, should the executive fail to meet any
requirements indicated for future behaviour, the formal disciplinary procedure
will be actioned.





2.           Formal Disciplinary Procedure
(A)
The formal disciplinary procedure will be involved in cases of more serious
misconduct or breaches of the rules, or persistent minor breaches which have not
been remedied by informal counselling (see Clause 1 (D) above).  Normally the
procedure will follow the stages listed below.



 
(i)
The first formal step is a verbal warning, administered by the Board.  The fact
that a warning has been given, by whom, when, and for what reason will be
recorded on the executive's personal file.  The Board will advise the executive
of the standards of conduct required by her or her, and of the consequences of
failure to maintain them.



 
(ii)
Stage 2 is a first formal written warning, administered by the Board.  A copy of
the warning will be placed in the executive's personal file.  The warning will
specify the matters of complaint against the executive.



 
(iii)
Stage 3 is a final written warning, administered by the Board.  The details of
the warning will be as at stage 2, with relevant previous disciplinary action,
the improvements in conduct required to be achieved and maintained, the duration
of the warning and the consequences of failure to respond as
required.  Additionally the warning will make it clear that further misconduct,
breaches of rules or failure to comply with the warning will lead to the risk of
dismissal.



 
(iv)
Stage 4 is dismissal.  Only the Board has the authority to dismiss.  Dismissal
will be reserved for cases where the disciplinary procedure has failed to elicit
acceptable standards of conduct from the executive, or cases of gross misconduct
or serious breaches of the rules or action indicating unfitness for the
responsibilities held by the executive.



 
(v)
Dismissal will take effect immediately (without prejudice to the executive's
rights of appeal).  Payment in lieu of notice will be at the discretion of the
Board.

 
 
20

--------------------------------------------------------------------------------

 


3.           Investigation and Hearings
(A)
In all cases before taking disciplinary action the matter will be carefully
investigated by the Board.  Investigations will be conducted as rapidly as
circumstances permit.  The Board may suspend the executive during an
investigation if this is considered advisable.



(B)
No disciplinary decision will be taken until the executive has been informed in
writing of the nature of the complaint or allegations, the basis of the
complaint and/or the allegations and of her rights under the procedure, and has
been interviewed by the person empowered to take the relevant disciplinary
action.



(C)
The executive will be given a reasonable opportunity to consider her response
and will be afforded the opportunity to state her case to the disciplinary
hearing, together with the executive's chosen representative or witness.



(D)
Disciplinary hearings will be held as soon as reasonably practicable.





4.           Appeals
(A)
After any disciplinary meeting, the executive will be informed of the decision
made and of her/her rights of appeal.



(B)           Appeals against dismissal will be heard by the Board.


(C)
Appeals should be lodged in writing within seven days of the disciplinary
decisions being notified to the executive.  The executive will be advised of the
right of appeal and how and when to exercise it at that stage.  An appeal
hearing will be heard as soon as reasonably practicable.



(D)           After the appeal hearing, the executive will be informed in
writing of the final decision.
 
5.           Grievance Procedure
1.
If the executive has any grievance relating to any aspect of her or her
employment she or she may first discuss the matter with one of the Board before
raising the matter formally.



2.             In the event of the problem not being resolved after the above
the executive will require to set out her grievance in writing and submit to the
Board.

 
3.           The decision of the Board will be communicated in writing to the
executive.

 
21

--------------------------------------------------------------------------------

 
